DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claim 22 have been fully considered but they are not persuasive. Applicant states that no rejection was made for claim 22, however claim 22 was clearly rejected on page 6 of the final rejection.
Applicant’s arguments, see  remarks, filed  07/02/2021, with respect to the rejection(s) of claim(s) 1 and its dependent claims under Swafford have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swafford in view of O’Shea et al. US 2008/0052169.
Applicant’s arguments, see remarks, filed 07/02/2021, with respect to the drawing objections have been fully considered and are persuasive.  The drawing objections have been withdrawn. 
Applicant’s arguments, see remarks, filed 07/02/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1,2,4-6,8-10,12-19, 21,22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Swafford US 2016/0134930 in view of O’Shea et al. US 2008/0052169.
Swafford discloses a system for tracking a count of a product in a distribution unit comprising:
(Re claim 1,24) “a track configured to hold products” (1803 figure 18B). “a product positioner configured to push the product to the front of the distribution unit” (1804 figure 18B). “a sensor configured to determine a position of the product positioner” (1822 figure 18B). “a configured to calculate a product count in based on the position” (para 0196). “a transceiver configured to communicate with the processor and a server, the transceiver configured to transmit product count to the server” (80 figure 3, para 0094, 39202, 39322 figure 39). “the server being configured to communicate one or more electronic coupon offers for the product to consumer devices based on the product count and an inventory threshold” (para 0347, 0361). 
Swafford does not disclose adjusting a coupon offer based on a number of redemptions of the one or more electronic coupon offers and an updated product count.
O’Shea teaches disclose adjusting a coupon offer based on a number of redemptions of the one or more electronic coupon offers and an updated product count (para 0062, abstract).
It would have been obvious to one skilled in the art to modify the system of Swafford to include adjusting a coupon offer based on a number of redemptions of the one or more electronic coupon offers and an updated product count because it allows for limiting coupons when being used to control excess or expiring inventory.
(Re claim 2) “a spring configured to bias the product positioner” (1820 figure 18B).
(Re claim 4) “the sensor is a capacitive sensor” (1822 figure 18B).
(Re claim 5) “an electrically conductive contact in the product positioner engaging the spring” (para 207).

 (Re claim 8) “sensor is a time of flight sensor” (para 0145, 0176).
(Re claim 9) “a bracket on the back of the dispensing unit, the sensor being mounted to the bracket” (930, 934, 936 figure 14).
(Re claim 10) “direct a beam onto the product positioner and sense the beam reflecting back” (para 0176, figure 14).
(Re claim 12) “a battery configured to power the processor and the sensor … charging status of the battery” (para 0351, 0218).
(Re claim 13) “transceiver is configured to send position data based on the sensor to a remote server” (39202, 39322 figure 39).
(Re claim 14) “server is configured to transmit a coupon in response to the position data from the sensor” (para 0347, 0361).
(Re claim 15) “remote server is configured to generate a product order in response to the position data from the sensor” (para 0346).
	(Re claim 16) “transceiver is configured to receive calibration data for the sensor form the server” (para 0113, 0143).
	(Re claim 18) “server is configured to transmit a coupon in response to the product count data from the sensor” (para 0347, 0361).
(Re claim 19) “remote server is configured to generate a product order in response to the product count data from the sensor” (para 0346).
(Re claim 21) “a display located at the track to display a price for the product calculated based on a product count determined in response to the sensor” (para 0285, figure 29).

(Re claim 24) O’Shea is relied on for teaching dynamic control of the coupons. Though O’Shea does not explicitly disclose that the coupon is offered when a product count is less than the inventory threshold this would have been obvious in view of the multiple examples provided including high or excess inventory and phasing out or shortage of a product (para 0062). O’Shea does not limit the number or type of control parameters for beginning or ending a coupon offer.
(Re claim 20) Swafford discloses the system as rejected above and various indicator lights (para 0330, 0344, 0414).
Swafford does not explicitly disclose a light emitting diode located at the track to indicate which sensor is being accessed through the transceiver.
The office takes official notice that indicator lights for data traffic or network access are well known in the art and adding a light emitting diode located at the track to indicate which sensor is being accessed through the transceiver to indicate data traffic or network access would have been obvious to one skilled in the art because it allows a user to easily identify that each sensor is transmitting data.

Allowable Subject Matter
Claims 7 and 23 are allowed over the present prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651